1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT
8                                    EASTERN DISTRICT OF CALIFORNIA
9
10   ANGELICA CORTES, et al.,                           )       Case No.: 1:18-CV-00909 LJO JLT
                                                        )
11                    Plaintiffs,                       )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
                                                        )
12             v.                                       )
                                                        )       Pleading Amendment Deadline: 11/30/2018
13   KERN COUNTY SUPERINTENDENT OF                      )
     SCHOOLS,                                           )       Discovery Deadlines:
14                                                      )             Administrative Record: 11/30/18
                      Defendants.                       )
                                                        )             Non-Expert/Expert: 6/7/2019
15
                                                                      Mid-Discovery Status Conference:
16                                                                    2/25/2019 at 8:30 am

17                                                              Non-Dispositive Motion Deadlines:
                                                                      Filing: 6/28/2019
18                                                                    Hearing: 7/26/2019
19
                                                                Dispositive Motion Deadlines:
20                                                                     Filing: 8/16/2019
                                                                       Opposition: 9/6/2019
21                                                                     Reply: 9/30/2019
                                                                       Hearing: 11/13/2019
22
23                                                              Pre-Trial Conference:
                                                                       1/8/2020 at 8:30 a.m.
24                                                                     Courtroom 4
25
                                                                Trial: 3/3/2020 at 8:30 a.m.
26                                                                     Courtroom 4
                                                                       Bench1 trial: 4 days
27
28
     1
         It appears neither side has demanded a jury.
                                                            1
1    I.       Date of Scheduling Conference

2             October 5, 2018.

3    II.      Appearances of Counsel

4             Andrea Marcus appeared on behalf of Plaintiff.

5             Darren Bogie appeared on behalf of Defendant.

6    III.     Pleading Amendment Deadline

7             Any requested pleading amendments are ordered to be filed, either through a stipulation or

8    motion to amend, no later than November 30, 2018.

9    IV.      Administrative Record

10            In lieu of initial disclosures, the plaintiff SHALL lodge the administrative record no later than

11   November 30, 2018. The plaintiff SHALL also provide a searchable, electronic copy of the record to

12   the chambers of Chief Judge Lawrence J. O’Neill.

13   V.       Discovery Plan and Cut-Off Date

14            The parties are ordered to complete all discovery on or before June 7, 2019.

15            Plaintiff is directed to disclose all expert witnesses2, in writing, on or before May 29, 2019.

16   Defendant is directed to disclose all expert witnesses, in writing, on or before April 12, 2019. Plaintiff

17   shall disclose any rebuttal experts no later than May 10, 2019.

18            The written designation of retained and non-retained experts shall be made pursuant to Fed.

19   R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and shall include all information required thereunder.

20   Failure to designate experts in compliance with this order may result in the Court excluding the

21   testimony or other evidence offered through such experts that are not disclosed pursuant to this order.

22            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

23   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

24   included in the designation. Failure to comply will result in the imposition of sanctions, which may

25   include striking the expert designation and preclusion of expert testimony.

26
27
              2
28              In the event an expert for either party will offer opinions related to an independent medical or mental health
     evaluation, the examination SHALL occur sufficiently in advance of the disclosure deadline so the expert’s report fully
     details the expert’s opinions in this regard.

                                                                2
1           The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

2    disclosures and responses to discovery requests will be strictly enforced.

3           A mid-discovery status conference is scheduled for February 25, 2019 at 8:30 a.m. before the

4    Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

5    California. Counsel SHALL file a joint mid-discovery status conference report one week before the

6    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

7    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

8    completed as well as any impediments to completing the discovery within the deadlines set forth in this

9    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

10   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

11   intent to appear telephonically no later than five court days before the noticed hearing date.

12   VI.    Pre-Trial Motion Schedule

13          All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

14   than June 28, 2019 and heard on or before July 26, 2019. Non-dispositive motions are heard before

15   the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

16   Bakersfield, California.

17          No motion to amend or stipulation to amend the case schedule will be entertained unless it

18   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

19   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

20   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

21   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

22   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

23   obligation of the moving party to arrange and originate the conference call to the court. To schedule

24   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

25   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

26   with respect to discovery disputes or the motion will be denied without prejudice and dropped

27   from the Court’s calendar.

28          Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-


                                                       3
1    8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

2    receives a written notice of the intent to appear telephonically no later than five court days before the

3    noticed hearing date.

4           The briefing on the IDEA appeal and any other dispositive pre-trial motions shall be filed no

5    later than August 16, 2019. The opposition SHALL be filed no later than September 6, 2019 and the

6    optional reply may be filed no later than September 30, 2019. The hearing is set in Courtroom 4 at

7    8:30 a.m. before the Honorable Lawrence J. O'Neill, United States District Court Judge. In scheduling

8    such motions, counsel shall comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

9    VII.   Motions for Summary Judgment or Summary Adjudication

10          At least 21 days before filing a motion for summary judgment or motion for summary

11   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

12   to be raised in the motion.

13          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

14   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

15   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

16   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

17   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

18          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

19   statement of undisputed facts at least five days before the conference. The finalized joint statement of

20   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

21   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

22   statement of undisputed facts.

23          In the notice of motion, the moving party SHALL certify that the parties have met and

24   conferred as ordered above, or set forth a statement of good cause for the failure to meet and confer.

25   Failure to comply may result in the motion being stricken.

26   ///

27   ///

28   ///


                                                        4
1    VIII. Pretrial Conference3

2            January 8, 2020 at 8:30 a.m. in Courtroom 4 before Judge O'Neill.

3            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

4    The parties are further directed to submit a digital copy of their pretrial statement in Word format,

5    directly to Judge O'Neill's chambers, by email at LJOorders@caed.uscourts.gov.

6            Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

7    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

8    The Court will insist upon strict compliance with those rules.

9    IX.     Trial Date

10           March 3, 2020 at 8:30 a.m. in Courtroom 4 before the Honorable Lawrence J. O'Neill, United

11   States District Court Judge.

12           A.       This is a jury trial.

13           B.       Counsels' Estimate of Trial Time: 4 days.

14           C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

15   California, Rule 285.

16   X.      Settlement Conference

17           The parties may seek a settlement conference by filing a joint request and proposing dates for

18   the conference. They SHALL certify in the request that they believe that a settlement conference is

19   likely to be fruitful.

20           Notwithstanding the requirements of Local Rule 270(b), the settlement conference will be

21   conducted by Magistrate Judge Thurston. The Court deems the deviation from the Local Rule to be

22   appropriate and in the interests of the parties and justice and sound case management based upon the

23   location of the parties. If any party prefers that the settlement conference be conducted by a

24   judicial officer who is not assigned to the case, they SHALL indicate this preference in their joint

25   request for a settlement conference. In this event, they should file the joint request at least 60 in

26   advance of the proposed dates to allow sufficient time for another judicial officer to be assigned to

27
28   3
      Because neither side has demanded a jury, the Court may decide to vacate the pretrial conference and will make this
     decision in advance of the pretrial conference date.

                                                               5
1    handle the conference.

2    XI.      Request for Bifurcation, Appointment of Special Master, or other

3             Techniques to Shorten Trial

4             Not applicable at this time.

5    XII.     Related Matters Pending

6             There are no pending related matters.

7    XIII. Compliance with Federal Procedure

8             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

9    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

10   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

11   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

12   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

13   XIV. Effect of this Order

14            The foregoing order represents the best estimate of the court and counsel as to the agenda most

15   suitable to dispose of this case. The trial date selected is specifically reserved for this case. If the

16   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

17   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

18   subsequent status conference.

19            The dates set in this order are firm and will not be modified absent a showing of good

20   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

21   will not be considered unless they are accompanied by affidavits or declarations, and where

22   appropriate attached exhibits, that establish good cause for granting the relief requested.

23            Failure to comply with this order may result in the imposition of sanctions.

24
25   IT IS SO ORDERED.

26         Dated:   October 11, 2018                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28


                                                         6
